DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 10-14, 16-20, and 22-29 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/27/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 06/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,707,672 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Claims 1, 3-8, 10-14, 17-20, and 23-24 are amended. Claims 2, 9, 15, and 21 are cancelled. Claims 26-29 are added.
Allowable Subject Matter
Claims 1, 3-8, 10-14, 16-20, and 22-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Claims 1, 3-7, and 26 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially the apparatus comprising a haptic device. The closest prior art references of record are Geren U.S. Patent No. 6,879,133 (hereinafter “Geren”), Meng et al. U.S. Patent Application 2017/0366035 (hereinafter “Meng”) and Smith et al. U.S. Patent No. 6,631,066 (hereinafter “Smith”). Regarding claim 1, Geren teaches an apparatus (refer to fig.2) comprising: a load (refer to col. 4 lines 8-34 and col. 6 lines 45-67); an isolation switch (i.e. FET 203 and second disconnect means 214)(fig.2) to deliver power from a battery (i.e. cells 201 and 202)(fig.2) to the load (refer to col. 4 lines 8-34 and col. 6 lines 45-67); an integrator (i.e. current integrator 222)(fig.2) to integrate a signal (implicit) based on a current from the battery to the load (implicit)(refer to current sense resistor 223)(fig.2) to generate an integrator output (implicit)(refer to output 224)(fig.2); a sense resistor (i.e. current sense resistor 223)(fig.2) in circuit with the battery and the isolation switch (implicit); a comparator (i.e. comparator 225)(fig.2) in circuit with the integrator (implicit), the comparator to generate a comparator output (implicit) based on a comparison of an overcurrent threshold reference (i.e. Vth2)(fig.2) and the integrator output (implicit); and control logic (refer to safety circuit 100)(fig.2) to control the isolation switch based on the comparator output (implicit), however Geren does not teach the apparatus to prevent injury from a wearable device; the load being a haptic device; a current sense amplifier in circuit with the sense resistor and the integrator, the current sense amplifier to sense the voltage of the sense resistor; However Meng teaches the apparatus to prevent injury from a wearable device (refer to [0004]) and wherein the isolation switch prevents burn injury to a wearer of the battery operated wearable device (refer to [0004]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Geren to apply it to a wearable device to provide the advantage of protecting wearable devices from getting too hot (refer to Geren col. 6 lines 45-67) and scalding or making a wearer uncomfortable (refer to Meng [0004]). However Geren and Meng do not teach the load being a haptic device; a current sense amplifier in circuit with the sense resistor and the integrator, the current sense amplifier to sense a voltage of the sense resistor. However Smith teaches a current sense amplifier (i.e. amplifier 422)(fig.4) in circuit with the sense resistor and the integrator (implicit), the current sense amplifier to sense a voltage across the sense resistor (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the current controller of Geren and Meng to include the current sense amplifier of Smith to provide the advantage of using a common method of sensing voltage across a resistor and amplifying it to a usable range. However Geren, Meng, and Smith do not teach the load being a haptic device. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Geren, Meng, and/or Smith to arrive at the claimed invention. Claims 3-7, and 26 are allowed based on their dependency on claim 1.	Claims 8, 10-13, 27, and 28 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 8, especially the wearable device comprising a haptic device. The closest prior art references of record are Geren, Meng, and Smith. Regarding claim 8, Geren teaches a device comprising: a load (refer to col. 4 lines 8-34 and col. 6 lines 45-67); and control circuitry (i.e. charge monitoring circuit 220)(fig.2) including: an integrator (i.e. current integrator 222)(fig.2) to integrate a signal representative of current from a battery to the load (implicit)(refer to current sense resistor 223)(fig.2) to generate a first output (i.e. output 224)(fig.2); a comparator (i.e. comparator 225)(fig.2) to generate a second output (implicit) after the first output satisfies a threshold (i.e. Vth2)(fig.2); and an isolation switch (i.e. FET 203 and second disconnect means 214)(fig.2); and control logic (refer to safety circuit 100)(fig.2) to: generate an isolation switch control signal after the second output satisfies the threshold (implicit); and activate the isolation switch after generation of the isolation switch control signal (implicit)(refer to optional delay 218)(fig.2), the activation of the isolation switch to prevent the flow of current from the battery to the haptic device, the prevention of the flow of current from the battery to the load (implicit), however Geren does not teach wherein the device is a wearable device, the load is a haptic device, and the prevention of the flow of current to prevent thermal injury associated with the wearable device. However Meng teaches wherein the device is a wearable device (refer to [0004]), and the prevention of the flow of current to prevent thermal injury associated with the wearable device (refer to [0004]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Geren to apply it to a wearable device to provide the advantage of protecting wearable devices from getting too hot (refer to Geren col. 6 lines 45-67) and scalding or making a wearer uncomfortable (refer to Meng [0004]). However Geren and Meng do not teach wherein the load is a haptic device. Smith teaches a similar device (refer to fig.4), however Smith does not teach wherein the load is a haptic device. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Geren, Meng, and/or Smith to arrive at the claimed invention. Claims 10-13, 27, and 28 are allowed based on their dependency on claim 8.	Claims 14, 16-19, and 29 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 14, especially the apparatus comprising a haptic device. The closest prior art references of record are Geren, Meng, and Smith. Geren teaches an apparatus (refer to fig.2) the apparatus comprising: means for sensing current (i.e. current sense resistor 223)(fig.2) from a battery (i.e. cells 201 and 202)(fig.2) to a load (refer to col. 4 lines 8-34 and col. 6 lines 45-67); means for integrating a signal representative of the current (i.e. current integrator 222)(fig.2) to generate a first output (i.e. output 224)(fig.2); means for generating a second output (refer to comparator 225)(fig.2) after the first output satisfies a threshold (i.e. Vth2)(fig.2); and means for interrupting the current from the battery to the load (i.e. FET 203 and second disconnect means 214)(fig.2) after generation of the second output (refer to optional delay 218)(fig.2); and means for activating the means for interrupting after generation of an isolation switch control signal (i.e. optional delay 218)(fig.2), the generation of the isolation switch control signal after the second output satisfies the threshold (implicit), however Geren does not teach the apparatus to prevent injury from a wearable device, wherein the load is a haptic device.  However Meng teaches the apparatus to prevent injury from a wearable device (refer to [0004]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Geren to apply it to a wearable device to provide the advantage of protecting wearable devices from getting too hot (refer to Geren col. 6 lines 45-67) and scalding or making a wearer uncomfortable (refer to Meng [0004]). However Geren and Meng do not teach wherein the load is a haptic device. Smith teaches a similar device (refer to fig.4), however Smith does not teach wherein the load is a haptic device. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Geren, Meng, and/or Smith to arrive at the claimed invention. Claims 16-19, and 29  are allowed based on their dependency on claim 14.	Claims 20 and 22-25 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 20, especially a haptic device. The closest prior art references of record are Geren, Meng, and Smith. Geren teaches a method (implicit)(refer to fig.2), the method comprising: sensing current (refer to current sense resistor 223)(fig.2) from a battery (i.e. cells 201 and 202)(fig.2) to a load (refer to col. 4 lines 8-34 and col. 6 lines 45-67); integrating a signal representative of the current (refer to current integrator 222)(fig.2) to generate a first output (i.e. output 224)(fig.2); generating a second output (refer to comparator 225)(fig.2) after the first output satisfies a threshold (i.e. Vth2)(fig.2); outputting an isolation switch control signal (refer to comparator 225)(fig.2) after the second output satisfies the threshold (implicit); and opening an isolation switch (i.e. FET 203 and second disconnect means 214)(fig.2) to interrupt the current from the battery to the load (implicit) after the generating of the second output (refer to optional delay 218)(fig.2), however Geren does not teach the method being a method of preventing thermal injury from a wearable device, wherein the load is a haptic device. However Meng teaches the method being a method of preventing thermal injury from a wearable device (refer to [0004]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Geren to apply it to a wearable device to provide the advantage of protecting wearable devices from getting too hot (refer to Geren col. 6 lines 45-67) and scalding or making a wearer uncomfortable (refer to Meng [0004]). However Geren and Meng do not teach wherein the load is a haptic device. Smith teaches a similar device (refer to fig.4), however Smith does not teach wherein the load is a haptic device. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Geren, Meng, and/or Smith to arrive at the claimed invention. Claims 22-25 are allowed based on their dependency on claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839